         Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROSALIE JOSEPHINE CARBAJAL,                       No. 2:19-cv-988-EFB
12                       Plaintiff,
13            v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security
15
                         Defendant.
16

17

18           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying her applications for a period of disability and Disability Insurance

20   Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and XVI of the

21   Social Security Act. The parties have filed cross-motions for summary judgment. ECF Nos. 13

22   & 20. Also pending is the court’s March 30, 2020 order directing plaintiff to show cause why

23   sanctions should not be imposed for her failure to timely file her motion for summary judgment.

24   ECF No. 12. For the reasons discussed below, the order to show cause is discharged, plaintiff’s

25   motion is granted, the Commissioner’s motion is denied, and the matter is remanded for further

26   proceedings.

27   /////

28   /////
                                                       1
           Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 2 of 7

 1   I.       Order to Show Cause
 2            On September 11, 2019, the Commissioner filed the administrative record and an answer
 3   to the complaint. ECF Nos. 10 & 11. Pursuant to the court’s scheduling order, plaintiff was
 4   required to file a motion for summary judgment and/or remand within 45 days of the date the
 5   administrative record was served or, in this instance, by October 28, 2019. ECF No. 5 at 2. After
 6   she failed to do so, the court ordered her to her to show cause why sanctions should not be
 7   imposed for failure to timely file a motion for summary judgment. ECF No. 12. Plaintiff was
 8   also ordered to file her motion for summary judgment no later than April 20, 2020. Id.
 9            Plaintiff has since filed her motion for summary judgment (ECF No. 13), but she has
10   failed to show cause why sanctions should not be imposed. Nevertheless, given that plaintiff has
11   filed her motion, the order to show cause is discharged without the imposition of sanctions.
12   II.      Background
13            Plaintiff filed applications for a period of disability, DIB, and SSI, alleging she had been
14   disabled since January 24, 2015. Administrative Record (“AR”) 262-73. Her applications were
15   denied initially and upon reconsideration. Id. at 187-91, 195-200. A hearing was subsequently
16   held before administrative law judge (“ALJ”) Judith A. Kopec. Id. at 94-124. Plaintiff was
17   represented by counsel at the hearing, at which she and a vocational expert (“VA”) testified. Id.
18   On June 26, 2018, the ALJ issued a decision finding that plaintiff was not disabled under sections
19   216(i), 223(d), and 1614(a)(3)(A) of the Act.1 Id. at 30-42. The ALJ made the following specific
20
              1
               Disability Insurance Benefits are paid to disabled persons who have contributed to the
21   Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
22   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions, disability
     is defined, in part, as an “inability to engage in any substantial gainful activity” due to “a
23   medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
24   §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
     following summarizes the sequential evaluation:
25

26                            Step one: Is the claimant engaging in substantial gainful
                     activity? If so, the claimant is found not disabled. If not, proceed
27                   to step two.
                              Step two: Does the claimant have a “severe” impairment?
28                   If so, proceed to step three. If not, then a finding of not disabled is
                                                          2
        Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 3 of 7

 1   findings:
 2      1. The claimant meets the insured status requirements of the Social Security Act through
 3         December 31, 2017.

 4          ***

 5      2. The claimant has not engaged in substantial gainful activity since January 24, 2015, the
           alleged onset date (20 CFR 404.1571 et seq., and 416.971, et seq.).
 6

 7      3. The claimant has the following severe impairments: obesity; osteoarthritis of the knees
           bilaterally status-post total left knee replacement; aortic dissection; status-post thoracic
 8         endovascular aneurysm repair; and rheumatoid arthritis of the hands (20 CFR 404.1520(c)
           and 416.920(c)).
 9
            ***
10

11      4. The claimant does not have an impairment or combination of impairments that meets or
           medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
12         P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
           416.926).
13
            ***
14

15      5. After careful consideration of the entire record, the undersigned finds that the claimant has
           the residual functional capacity to perform light work as defined in 20 CFR 404.1567(b)
16         and 416.967(b) except the claimant can frequently climb ramps and stairs. The claimant
           can occasionally stoop, kneel, crouch, and crawl. The claimant can never climb ladders,
17         ropes, and scaffolds. The claimant cannot be exposed to unprotected heights, exposed
18         mechanical parts, or other hazards. The claimant can frequently handle and finger

19                  appropriate.
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically
21                  determined disabled. If not, proceed to step four.
22                         Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
23                  five.
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      3
        Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 4 of 7

 1             bilaterally.
 2             ***
 3
            6. The claimant is capable of performing past relevant work as a secretary. This work does
 4             not require the performance of work-related activities precluded by the claimant’s residual
               functional capacity (20 CFR 404.1565 and 416.965).
 5
               ***
 6

 7          7. The claimant has not been under a disability, as defined in the Social Security Act, from
               January 24, 2015, through the date of this decision (20 CFR 404.1520(f) and 416.920(f)).
 8

 9   Id. at 32-41.

10             The ALJ also conducted an alternative step-five determination and found that, in addition

11   to the secretary position, plaintiff could perform other occupations—administrative clerk, general

12   clerk, and file clerk—with jobs existing in significant numbers in the national economy. Id. at 41.

13             Plaintiff’s request for Appeals Council review was denied on April 5, 2019, leaving the

14   ALJ’s decision as the final decision of the Commissioner. Id. at 6-11.

15   III.      Legal Standards

16             The Commissioner’s decision that a claimant is not disabled will be upheld if the findings

17   of fact are supported by substantial evidence in the record and the proper legal standards were

18   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);

19   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,

20   180 F.3d 1094, 1097 (9th Cir. 1999).

21             The findings of the Commissioner as to any fact, if supported by substantial evidence, are

22   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is

23   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th

24   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a

25   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

26   N.L.R.B., 305 U.S. 197, 229 (1938)).

27             “The ALJ is responsible for determining credibility, resolving conflicts in medical

28   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
                                                         4
        Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 5 of 7

 1   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
 2   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
 3   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
 4   IV.    Analysis
 5          Plaintiff’s sole argument is that the ALJ erred in relying on the vocational expert’s
 6   testimony to conclude that she was not disabled. ECF No. 13 at 4.
 7          At the fourth step of the sequential evaluation, the claimant bears the burden of
 8   demonstrating that she can no longer perform her past relevant work “either as actually performed
 9   or as generally performed in the national economy.” Carmickle v. Comm’r Soc. Sec. Admin., 533
10   F.3d 1155 (9th Cir. 2008). “Past relevant work” is work that a claimant has “done within the past
11   15 years, that was substantial gainful activity, and that lasted long enough for [the claimant] to
12   learn to do it.” 20 C.F.R. §§ 404.1560(b); 416.960(b). “Although the burden of proof lies with
13   the claimant at step four, the ALJ still has a duty to make the requisite factual findings to support
14   his conclusion.” Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001). To make these findings,
15   an ALJ may rely on a vocational expert’s “testimony in response to a hypothetical question about
16   whether a person with the physical and mental limitations imposed by the claimant’s medical
17   impairment(s) can meet the demands of the claimant’s previous work, either as the claimant
18   actually performed it or as generally performed in the national economy.” Ford v. Saul, 950 F.3d
19   1141, 1149 (9th Cir. 2020). However, “for the testimony of a VE to be considered reliable, the
20   hypothetical posed must include ‘all of the claimant’s functional limitations, both physical and
21   mental’ supported by the record.” Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir. 2002)
22          At the administrative hearing, four hypotheticals were posed to the VE—three by the ALJ
23   and one by plaintiff’s attorney. AR 119-22. In response to the first two hypotheticals, the VE
24   testified that the individual with the specified impairments could work as a secretary, as well as
25   other jobs in the national economy.2 The ALJ relied on one of these hypotheticals—presumably
26   the second since it most closely resembled her RFC determination—to find plaintiff could work
27
            2
               In response to the last two hypotheticals, the VE testified that the individual would not
28   be able to work. AR 119-21.
                                                        5
          Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 6 of 7

 1   as a secretary, administrative clerk, general clerk, and file clerk. The problem, however, is that
 2   neither hypothetical included all the limitations in plaintiff’s RFC, as determined by the ALJ.
 3   Significantly, the ALJ concluded that plaintiff was limited to occasionally stooping, kneeling,
 4   crouching, and crawling. AR 39. But both the first and the second hypothetical asked the VE to
 5   assume an individual that could “frequently stoop, kneel, crouch and crawl.” AR 119 (emphasis
 6   added), 121.3 Thus, the conclusion that plaintiff could perform her past work as a secretary, as
 7   well as other jobs in the national economy, was not based on all the limitations in plaintiff’s RFC.
 8   Consequently, the ALJ’s step-four and alternative step-five findings are not supported by
 9   substantial evidence. Hill v. Astrue, 698 F.3d 1153, 1161-62 (9th Cir. 2012); Valentine v.
10   Comm’s Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (“The hypothetical an ALJ poses to
11   a vocational expert, which derives from the RFC, ‘must set out all the limitations and restrictions
12   of the particular claimant.’”) (emphasis in original).
13           Accordingly, the matter must be remanded for further consideration. Dominguez v.
14   Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“A district court may reverse the decision of the
15   Commissioner of Social Security, with or without remanding the case for a rehearing, but the
16   proper course, except in rare circumstances, is to remand to the agency for additional
17   investigation or explanation.”) (internal quotes and citations omitted).
18   V.      Conclusion
19           For the reasons stated above, it is hereby ORDERED that:
20           1. The March 30, 2020 order to show cause is discharged, and no sanctions are imposed;
21           2. Plaintiff’s motion for summary judgment is granted;
22           3. The Commissioner’s cross-motion for summary judgment is denied;
23   /////
24
             3
               The first hypothetical asked the VE to assume an individual who can “lift, carry, push or
25   pull 10 pounds frequently, 20 pounds occasionally. Who can sit for six hours. Stand and walk for
26   six hours. Can frequently climb ramps and stairs, ladders, ropes and scaffolds. Who can
     frequently stoop, kneel, crouch and crawl.” AR 19. The second hypothetical included the same
27   limitations but with the following changes: “cannot climb ladders, ropes or scaffolds. Cannot be
     exposed to unprotected eights, exposed to mechanical parts or other hazards. The individual can
28   frequently bilaterally handle and finger.” Id. at 121.
                                                        6
       Case 2:19-cv-00988-EFB Document 22 Filed 09/17/20 Page 7 of 7

 1         4. The matter is remanded for further proceedings consistent with this order; and
 2         5. The Clerk is directed to enter judgment in plaintiff’s favor.
 3   DATED: September 17, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
